In a proceeding *493pursuant to General Municipal Law § 50-e (5) for leave to serve a late notice of claim, the petitioner appeals from an order of the Supreme Court, Kings County (Hutcherson, J.), dated December 12, 1994, which denied his application for leave to serve a late notice of claim.
Ordered that the order is affirmed, with costs.
The court did not act improvidently in denying the petitioner’s application for leave to serve a late notice of claim. The petitioner’s lengthy, largely unexplained delay, in commencing this proceeding for leave to serve a late notice of claim warrants denial of the application (see, Matter of Kyser v New York City Hous. Auth., 178 AD2d 601; Matter of Stenowich v Colonie Indus. Dev. Agency, 151 AD2d 894). O’Brien, J. P., Ritter, Pizzuto and Altman, JJ., concur.